DETAILED ACTION
Status of Claims
This is the first office action on the merits in response to the application filed on 11/07/2019.
Claims 1-17 are pending and have been examined.

Preliminary Amendment
Preliminary amendment to the claims filed on 11/07/2019 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a block-level validation module for determining that the block complies with block-level validation criteria in claim 9,
an input uniqueness confirmation module for determining that each unspent transaction output referenced as an input in each transaction is unique in claims 9 and 16, and
a transaction allocation unit for allocating the transactions in claims 9, 12 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If an applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1 and 9 recite “that the transactions in the plurality of transactions comply with transaction-level validation criteria.” There is insufficient antecedent basis for the phrase, “the transactions,” in this limitation.
Claim 17 is rejected because it is the non-transitory processor-readable medium storing executable instructions for performing the methods as claimed in the rejected claim 1.
Claims 7 and 15 recite “wherein the processing cost for each transaction is based on a number of script operations in that transaction and, optionally, wherein the processing cost for each transaction is further based on a weighted sum of script operations, wherein each script operation has an associated weight based on its computational complexity.” It is unclear whether the script operations in “a weighted sum of script operations” is the same script operations in “a number of script operations.”
Claim 9 recites a block-level validation module for determining that the block complies with block-level validation criteria; claims 9 and 16 recite an input uniqueness confirmation module for determining that each unspent transaction output referenced as an input in each transaction is unique; and claims 9, 12, and 14 recite a transaction allocation unit for allocating the transactions. These limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders: “a block-level validation module,” “an input uniqueness confirmation module,” and “a 
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 9, 12, 14, and 16 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed functions, and equivalents thereof. A review of the specification shows that the specification fails to clearly link or associate the disclosed structure, material, or acts to the claimed functions such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. If the applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, the applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this office action. If the applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 
	Dependent claims 2-8 and 10-16 are rejected because they depend on the rejected independent claims 1 and 9, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos (“Mastering Bitcoin,” December 2014) in view of DILLENBERGER et al. (US 20170212781 A1).
Claims 1, 9, and 17:
Antonopoulos discloses the following:
a.	a computing device within a network of nodes implementing a blockchain, configured to validate a block conforming to a blockchain protocol, the block containing a plurality of transactions. (See page xvii-xviii, “bitcoin, The name of the currency unit [the coin], the network and the software. block, A grouping of transactions, marked with a timestamp, and a fingerprint of the previous block. The block header is hashed to find a proof-of-work, thereby validating the transactions. Valid blocks are added to the main blockchain by 
b.	determining that the block complies with block-level validation criteria. (See pages 201-202, “[t]he third step in bitcoin’s consensus mechanism is independent validation of each new block by every node on the network. As the newly solved block moves across the network, each node performs a series of tests to validate it before propagating it to its peers…. When a node receives a new block, it will validate the block by checking it against a long list of criteria that must all be met; otherwise the block is rejected.”)
c.	determining, serially, that each unspent transaction output referenced as an input in each of the plurality of transactions is unique. (See pages 182-183, “[h]owever, before forwarding transactions to its neighbors, every 
d.	verifying that the transactions in the plurality of transactions comply with transaction-level validation criteria. (See pages 182-183 and page 202, “[a]ll transactions within the block are valid using the transaction checklist discussed in ‘Independent Verification of Transactions’ on page 182.”)
e.	if the transactions comply with transaction-level validation criteria and the block complies with block-level validation criteria, forwarding the block to one or more peer nodes in the network. (See page 140, “[a]ll nodes validate and propagate transactions and blocks, and discover and maintain connections to peers,” and pages 201-202, “[t]hey receive, validate and then propagate the new block. As the block ripples out across the network, each node adds it to its own copy of the blockchain, extending it to a new height of 277,316 blocks…. As the newly solved block moves across the network, each node performs a series of tests to validate it before propagating it to its peers. This ensures that only valid blocks are propagated on the network…. When a node receives a new block, it will validate the block by checking it against a long list of criteria that must all be 
Antonopoulos does not disclose based on that determination: allocating each transaction in the plurality of transactions to one of two or more parallel processors, and verifying, in parallel, by the two or more parallel processors, that the transactions in the plurality of transactions.
However, DILLENBERGER discloses the following:
a.	based on determination, allocating each transaction in the plurality of transactions to one of two or more parallel processors, and processing, in parallel, by the two or more parallel processors, that the transactions in the plurality of transactions. (See Figs. 2-4; paragraphs [0034]-[0038], “[a] directed acyclic graph [DAG] 330 is constructed 366 based on inter-dependencies among the plurality transactions in the new block 318 of blockchain 310. The inter-dependencies include identifying the dependencies among inputs and outputs of one or more of the transactions…. The logic 342 is used to divide the plurality of transactions for the new block 318 into a set of two or more independent tasks. These independent tasks are identified based on the DAG 330, 364. The independent tasks are identified to be capable of execution in parallel. The independent tasks that are identified are scheduled 344 to run substantially in parallel across processors 1-N 346. This parallelism can be accomplished as separate tasks, threads or using separate processors or processing cores or separate parallel computer systems”; paragraph [0039], “[a] computing node 
b.	a computer/node comprising processor/processing unit, network adapter/interface, and program modules to perform particular tasks. (See Fig. 5 and paragraphs [0047]-[0056].) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of DILLENBERGER in the Antonopoulos system. Moreover, in order to shorten verification time of transactions, one of ordinary skill in the art would have been motivated to process/verify the transactions by two or more parallel processors, so as to significantly improve the processing of blockchain transactions and significantly decrease the processing time.
Claims 1 and 9 recite: “if the transactions comply with transaction-level validation criteria and the block complies with block-level validation criteria, forwarding the block to one or more peer nodes in the network.” The step of forwarding the block happens only if the transactions comply with the transaction-level validation and the block complies with block-level validation criteria. This is a contingent limitation. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), MPEP § 2111.04.



Claims 2 and 10:
Antonopoulos in view of DILLENBERGER discloses the limitations shown above.
Antonopoulos further discloses wherein the transaction-level validation criteria comprise transaction characteristics prescribed by the blockchain protocol, and wherein each transaction must have the transaction characteristics to be deemed valid. (See pages 182-183 and pages 201-202.)

Claims 3 and 11:
Antonopoulos in view of DILLENBERGER discloses the limitations shown above.
Antonopoulos further discloses wherein the block-level validation criteria comprise block characteristics prescribed by the blockchain protocol, and wherein each block must have the block characteristics to be deemed valid. (See pages 201-202.)

Claims 4 and 12:
Antonopoulos in view of DILLENBERGER discloses the limitations shown above.
DILLENBERGER further discloses wherein allocating each transaction in the plurality of transactions to one of two or more parallel processors comprises allocating the transactions using a random allocation scheme or a deterministic allocation scheme. (See Figs. 3-4; paragraphs [0034]-[0038]; and paragraphs [0041]-[0043].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of DILLENBERGER in the Antonopoulos system. Moreover, in order to shorten verification time of transactions, one of ordinary skill in the art would have been motivated to allocate the transactions to two or more parallel processors based on an allocation scheme and process the transactions in parallel, so as to significantly improve the processing of blockchain transactions and significantly decrease the processing time.
Claims 4 and 12 recite “wherein allocating each transaction in the plurality of transactions to one of two or more parallel processors comprises allocating the transactions using a random allocation scheme or a deterministic allocation scheme.” This describes characteristics of allocating transactions. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate 

Claims 8 and 16:
Antonopoulos in view of DILLENBERGER discloses the limitations shown above.
Antonopoulos further discloses wherein determining, serially, that each unspent transaction output referenced as an input in each of the plurality of transactions is unique comprises determining that each unspent transaction output only appears once as an input in the plurality of transactions. (See pages 182-183 and page 202.)

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos (“Mastering Bitcoin,” December 2014) in view of DILLENBERGER et al. (US 20170212781 A1), and further in view of CHAN et al. (US 20180089641 A1).
Claims 5 and 13:
Antonopoulos in view of DILLENBERGER discloses the limitations shown above.
Antonopoulos further discloses allocating transactions based on ages of the UTXOs referenced as the inputs and other criteria. (See pages 184-185.)
wherein allocating each transaction in the plurality of transactions to one of two or more parallel processors comprises allocating the transactions using a deterministic allocation scheme. (See Figs. 3-4; paragraphs [0034]-[0038]; and paragraphs [0041]-[0043].)
Neither Antonopoulos nor DILLENBERGER explicitly discloses allocating the transactions using a first-come first-serve algorithm.
However, CHEN discloses allocating the transactions using a first-come first-serve algorithm. (See paragraph [0073] and paragraph [0141].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Antonopoulos and DILLENBERGER by the CHAN disclosure. One of ordinary skill in the art would have been motivated to allocate the transactions based on a first-come first-service algorithm, so that the transactions can be processed based on the receiving time.
Claims 5 and 13 recite “wherein allocating the transactions comprises allocating the transactions among the two or more parallel processors using a first-come first-service algorithm.” This describes characteristics of allocating transactions. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally .

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos (“Mastering Bitcoin,” December 2014) in view of DILLENBERGER et al. (US 20170212781 A1), and further in view of Faibish et al. (US 7672981 B1).
Claims 6 and 14:
Antonopoulos in view of DILLENBERGER discloses the limitations shown above.
Antonopoulos further discloses allocating transactions based on fees, ages of the UTXOs referenced as the inputs and/or other criteria. (See page 28 and pages 184-185.)
DILLENBERGER further discloses wherein allocating each transaction in the plurality of transactions to one of two or more parallel processors comprises allocating the transactions using a deterministic allocation scheme. (See Figs. 3-4; paragraphs [0034]-[0038]; and paragraphs [0041]-[0043].)
Neither Antonopoulos nor DILLENBERGER explicitly discloses wherein allocating the transactions comprises determining a processing cost associated 
However, Faibish discloses allocating the tasks by determining a processing cost associated with each task and allocating the tasks to load balance the processing cost among the two or more parallel processors. (See col. 6, line 50 – col. 7, line 5.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Antonopoulos and DILLENBERGER by the Faibish disclosure. One of ordinary skill in the art would have been motivated to allocate the transactions based on the processing cost associated with each transaction, and to distribute the transactions to balance the processing cost, so that the transactions can be distributed and processed evenly among the processors.
Claims 6 and 14 recite “allocating the transactions to load balance the processing cost among the two or more parallel processors.” This describes characteristics of allocating transactions. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical .

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos (“Mastering Bitcoin,” December 2014) in view of DILLENBERGER et al. (US 20170212781 A1), and further in view of Faibish et al. (US 7672981 B1) and Goniwada et al. (US 20170300318 A1).
Claims 7 and 15:
Antonopoulos in view of DILLENBERGER and Faibish discloses the limitations shown above.
Antonopoulos further discloses complex of scripts in a transaction. (See pages 122-123 and pages 134-137.)
Faibish discloses determining the processing costs of the tasks. (See col. 6, line 50 – col. 7, line 5.)
None of Antonopoulos, DILLENBERGER, and Faibish explicitly discloses wherein the processing cost for each transaction is based on a number of script operations in that transaction and, optionally, wherein the processing cost for each transaction is further based on a weighted sum of script operations, wherein each script operation has an associated weight based on its computational complexity.
wherein the processing cost (i.e., level of complexity) for each a code group is based on a number of portions of code in that code group and, optionally, wherein the processing cost for each code group is further based on a weighted sum of portions of code, wherein each portion of code has an associated weight based on its computational complexity. (See paragraphs [0030]-[0033] and paragraph [0052].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Antonopoulos, DILLENBERGER, and Faibish by the Goniwada disclosure. One of ordinary skill in the art would have been motivated to calculate the processing cost for each group based on the weighted sum of the script operations, so that the transactions can be distributed and processed evenly among the processors based on the processing cost.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Anonymous, “Looking into forking the core wallet to use parallel computing to verify blocks,” discloses parallelizing block verification using multiple cores.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information at the Patent Center is available to registered users. To file and manage patent submissions with the  Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        /NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685